ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim 1
With respect to claim 1, the Applicant argues that it would have been non-obvious to replace Simon’s1 hook D with Sverdlik’s2 gripper 28.  See Applicant Rem. dated Feb. 07, 2022 (“Applicant Rem.”) 7–10.  The Applicant makes this argument because Sverdlik’s gripper 28 is used to engage with a flat, rectangular crossbar 33, while Simon’s hook D is designed to engage with a bumper of an automobile.  Id. at 10.  Therefore, the Applicant asserts that this modification would render the prior art unsatisfactory for its intended purpose.  Id.
The Examiner respectfully disagrees.  This modification would not render the prior art unsuitable for its intended purpose.  The gripper 28 in Sverdlik performs the same function as Simon’s hook D, because both are hooks to grip an object.  The gripper 28 in Sverdlik is capable of gripping the underside of a car bumper, because Sverdlik’s gripper 28 and Simon’s hook D have similar C-shaped cross-sections.  This can be seen by comparing Fig. 2 of Simon with Fig. 5 of Sverdlik.  Additionally, the underside of a car bumper has a flat, rectangular shape, similar to the cross-bar 33 in Fig. 5 of Sverdlik.  Therefore, a person of ordinary skill in the art would have a reasonable expectation of success in making this modification.

    PNG
    media_image1.png
    721
    1851
    media_image1.png
    Greyscale


Claim 23
New claim 23 would not likely overcome the prior art.  Claim 23 recites essentially the same features as claim 1.  But claim 23 specifies that the device comprises two elastic bands, each comprising a fan coupler and a filter coupler.  
The Applicant argues that it would have been non-obvious to use two of Simon’s ropes to couple the trunk lid to the car bumper.  Applicant Rem. 12.  This is because, Fig. 1 of Simon illustrates a single aperture O for receiving Simon’s hook C.  Id.  The Applicant asserts that an additional hook C would be unable to engage with this aperture O.  Id.
The Examiner respectfully disagrees.  It is not patentable to provide two ropes, instead of one.  
In the particular embodiment of Simon, a second rope could be used to secure the trunk to the bumper, depending on the size of the aperture O and the hook C.  Also, the additional rope could be attached to a different portion of the trunk lid.  Or the two ropes could be used with two cars in the parking lot (i.e., two ropes, two cars, one rope See MPEP 2141.03(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1 Simon, US 3,328,064.
        2 Sverdlik et al., US 2002/0083521.